Citation Nr: 0936838	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
to include on an extra-schedular basis, pursuant to 38 C.F.R. 
§§ 3.321(b(1) and 4.16(b).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1965 to 
January 1967, and from July 1970 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision.  The 
Veteran filed a notice of disagreement (NOD) in May 2003, and 
the RO issued a statement of the case (SOC) in August 2003.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in October 2003.

In June 2004, the Veteran's former accredited representative, 
AMVETS, submitted a memorandum indicating that the Veteran 
was withdrawing his appeal for total disability based on 
individual unemployability and that AMVETS had decided to 
withdraw as the Veteran's representative.

In August 2004, the Board remanded this matter to the RO to 
clarify if the Veteran wished to withdraw his claim for a 
TDIU, and if not, to provide the Veteran with an opportunity 
to appoint representation, and afford him a hearing before a 
Veterans Law Judge at the RO.  

In March 2006, the Veteran testified during a hearing on the 
TDIU claim before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.  During the 
hearing, he clarified that he was proceeding in the appeal 
pro se. 

In May 2006, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
additional development.  After accomplishing further action, 
the AMC issued a supplemental statement of the case (SSOC) 
(reflecting the continued denial of the claim) in August 
2009, and returned this matter to the Board for appellate 
consideration..




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been granted service connection for low 
back pain, muscular, with degenerative changes (rated as 40 
percent disabling), tinnitus (rated as 10 percent disabling), 
and bilateral high frequency sensorineural hearing loss 
(rated as 0 percent disabling).  The Veteran's combined 
disability rating is 50 percent.
 
3.  The Veteran worked as a building maintenance repair man, 
a plumbing supplies salesperson, and a construction engineer.  
The Veteran reported that he last worked in approximately 
1995-1997 as a result of his difficulties with his back and 
lower extremities.  He was not currently working.

4.  The combined rating for the Veteran's service-connected 
disabilities do not meet the minimum percentage requirements 
for an award of a TDIU, and the disability is not shown to 
prevent him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular 
basis, pursuant to 38 C.F.R. §§ 3.321(b(1) and 4.16(b), are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.18, 4.19 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, which includes claims for a TDIU,  a 
claimant must be provided with information pertaining to 
assignment of disability ratings, (, as well as information 
regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the RO in a May 2006 post-rating letter, 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for a TDIU.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim and 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the May 2006 letter, and an opportunity for 
the Veteran to respond, the August 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned  notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective  
evidence associated with the claims file consists of the 
Veteran's service treatment records, private records, VA 
medical records, the reports of VA examinations, a disability 
determination by the Social Security Administration (SSA), 
and a July 2009 determination by the Director of VA's 
Compensation and Pension Service.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran.  The Board notes that 
further RO action on the claim, prior to appellate 
consideration, is needed.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim. Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2009). 

In this case, service connection is in effect for low back 
pain, muscular, with degenerative changes (rated as 40 
percent disabling), tinnitus (rated as 10 percent disabling), 
and bilateral high frequency sensorineural hearing loss 
(rated as 0 percent disabling).  The Veteran's combined 
disability rating is 50 percent.  Thus, he does not meet the 
minimum TDIU percentage requirements because his service-
connected disabilities constitute a total disability of less 
than 70 percent.  38 C.F.R. § 4.16(a).

However, entitlement to a total rating, on an extra-schedular 
basis, may nonetheless be established, in exceptional cases-
and pursuant to specifically prescribed procedures-when  a 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. §§ 3.321(b)(a) and 4.16(b).

The central inquiry is whether the Veteran's service 
connected disabilities, alone, are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment resulting from 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the record reflects that the Veteran graduated 
high school and attended two years of college.  He worked as 
a building maintenance repair man, a plumbing supplies 
salesperson, a construction engineer and as a carpenter.  The 
Veteran reported that he last worked in approximately 1995-
1996 as a carpenter.  

In a February 2002 decision, the Veteran was found totally 
disabled for Social Security Administration (SSA) purposes, 
as a result of  degenerative joint disease of the lumbosacral 
spine and the low thoracic spine (substantiated by x-rays), 
severe high frequency sensorineural hearing loss, and 
tinnitus.  It was determined that the Veteran had impairments 
which were considered to be "severe" under the Social 
Security Act and Regulations as the Veteran's impairments 
prevented him from performing all of his past relevant work.  
It was also noted that an SSA orthopedic expert had concluded 
that the Veteran was limited to light work on a sustained 
basis.   

In February 2008, the  Veteran underwent VA examinations 
obtain an assessments of the impact of his service-connected 
disabilities upon his employability.  

A VA audiologist found that, based on his hearing los, alone, 
the Veteran should be able to retain employment from his old 
profession.  The audiologist also noted that he could not 
comment on the combination of the Veteran's impairments, as 
he only had expertise in hearing. 

The February 2008 VA spine examiner noted that the Veteran 
was considered to have a rather significant disability 
related to the condition of his back.   The examiner  noted 
that there was considerable functional impairment as would 
relate to any activities involving bending, lifting, 
prolonged standing and working in a forward flexion position.  
The examiner opined that, based on the Veteran's history, a 
physical examination and a review of the claims file and X-
rays, the Veteran was considered to be totally disabled at 
the present time and unemployable.  The examiner further 
indicated that when reviewing the Veteran's history, it 
appeared that the Veteran's unemployability dated back to at 
least 2002, more likely to the 1995-1997 era.  

]The physician also noted his consideration of the Veteran's 
age, and the contribution of the normal aging process to the 
current findings.  He opined that the degenerative changes 
noted are far in excess of what might be constributed by the 
normal aging process, and that the condition of the Veteran's 
back is rather significantly applied to his service-connected 
injuries.

In a July 2009 response to the RO's June 2009 request for an 
extra-schedular determination, the Director of VA's  
Compensation and Pension Service, found that the Veteran's 
service-connected low back pain was manifested by 
symptomatology that did not warrant schedular or extra-
schedular ratings in excess of those assigned (0 percent from 
July 12, 1993, 20 percent from May 8, 2002, and 40 percent 
from February 8, 2008).  The Director also  found that the 
evidence did not establish entitlement to a TDIU on an extra-
schedular basis, pursuant to  38 C.F.R. § 4.16(b).  Based on 
its careful review of the pertinent evidence of record, the 
Board agrees.

The Board acknowledges that the evidence supports a finding 
that, due to the combined effects of his disabilities, the 
Veteran cannot perform his prior work as a construction 
worker and carpenter.  However, the inability to perform 
prior employment, alone, is not dispositive of the 
unemployability question.  The central inquiry here is 
whether the Veteran's service-connected disabilities render 
him unable to obtain or retain substantially gainful 
employment.  The Board finds that the overall  evidence does 
not support such a finding.

As noted above, in the February 2002 SSA disability 
determination, the Administrative Law Judge found that that 
the Veteran met SSA disability requirements based on the 
disabilities for which service connection has been 
established..  However, the judge also found that the Veteran 
could perform light level work on a sustained basis; the 
decision reflects that this finding was based on the opinion 
of an orthopedic expert.  This is indicative of sedentary 
employment.  More recently, a VA audiologist opined that the 
Veteran's hearing loss, alone, did not preclude employment.  

Further, although the February 2008 examiner found the 
Veteran totally disabled and unemployable as a result of his 
back disability, the notation that the Veteran's service-
connected injuries were significant factors in the total 
extent of his impairment is consistent with the 40 percent 
rating currently assigned.  Moreover, the opinion reflects 
that at least some extent of back impairment is attributable 
to the aging process.  As indicated above, the 
unemployability determination must be made without regard to 
advancing age.  As such, when considered as a whole, this 
opinion does not support a finding that Veteran is 
unemployable solely as a result of his service-connected back 
disability.  

Finally, there is no other medical or other objective opinion 
to support a finding that the Veteran's service-connected 
disabilities, alone-either individually. or in concert-
render him unable to obtain or retain any substantially 
gainful employment.  While the Board  has considered the 
Veteran's assertions, they do not constitute persuasive 
evidence in support of the claim.  As a layperson, the 
Veteran simply is not shown to possess expertise in medical 
or vocational matters. See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, his lay 
assertions are not considered more probative than the 
objective evidence on this matter.

As a final point, the Board again notes that the Veteran has 
been found totally disabled, for SSA purposes, as a result of 
his service-connected disabilities.  Although VA is required 
to consider the SSA's findings, the Board is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  Adjudication of VA and SSA claims is 
based on different laws and regulations.  Thus, SSA's 
determination has little probative value in this matter, and 
is not sufficient, in this case, to overcome the other 
evidence, and the opinion of the Director of VA's 
Compensation and Pension Service that the evidence does not 
establish entitlement to a TDIU, on an extra-schedular basis, 
for VA purposes.  

For all the forgoing reasons, the Board finds that claim for 
a TDIU, to include on an  extra-schedular basis, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as competent, probative evidence does not 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).





ORDER

The claim for a TDIU,  to include on an extra-schedular 
basis, pursuant to 38 C.F.R. §§ 3.321(b(1) and 4.16(b), is 
denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


